


110 HR 132 IH: To impose a criminal penalty on an alien who fails

U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 132
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2007
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To impose a criminal penalty on an alien who fails
		  voluntarily to depart the United States after securing permission to do so, or
		  who unlawfully returns to the United States after voluntarily
		  departing.
	
	
		1.Criminal penalties relating
			 to voluntary departureSection
			 240B(d) of the Immigration and Nationality Act (8 U.S.C. 1229c(d)) is
			 amended—
			(1)in the subsection
			 heading, by striking Civil penalty and inserting
			 Civil and criminal
			 penalties;
			(2)in paragraph
			 (1)—
				(A)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;
			 and
				(B)by inserting
			 before subparagraph (B) (as so redesignated) the following:
					
						(A)shall be
				imprisoned for a term of years not less than 1 and not more than 4 and fined in
				accordance with title 18, United States
				Code;
						;
				(3)by redesignating
			 paragraph (3) as paragraph (4); and
			(4)by inserting after
			 paragraph (2) the following:
				
					(3)Reentry of
				departed aliensWhoever is
				permitted to depart voluntarily under this section, and thereafter enters,
				attempts to enter, or is present in, the United States in violation of law
				shall be imprisoned for a term of years not less than 1 and not more than 4 and
				fined in accordance with title 18, United States
				Code.
					.
			
